Citation Nr: 0600834	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-31 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1971 to May 1974.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran requested a videoconference hearing before the 
Board in his October 2003 substantive appeal, and that such a 
hearing was scheduled for July 2005.  However, the Board has 
been advised by its Hearing Section that the veteran failed 
to report for his scheduled hearing.  Consequently, the Board 
finds that no further action is required as to this matter.


FINDING OF FACT

The veteran has PTSD which is associated with his military 
service.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that this case has been 
sufficiently developed pursuant to the guidelines established 
by the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In addition, since the Board has determined that the evidence 
supports a grant of the benefits sought, any lack of notice 
and/or development under the VCAA cannot be considered 
prejudicial to the veteran, and remand for such notice and/or 
development would be an unnecessary use of Department of 
Veterans Affairs (VA) time and resources.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2005); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  38 C.F.R. § 4.125(a) (2005) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), and as was noted in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of such 
a standard has resulted in the applicable criteria changing 
from an objective ("would evoke in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

It was also indicated in Cohen that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

The appellant's DD Form 214 indicates that he served with the 
United States Air Force over the period of January 1971 to 
May 1974.  

Personnel records reflect exemplary service with the 
exception of the need to reassign the veteran prior to his 
completion of training in May 1971, and an indication that 
certain testing was refused by the veteran during one or more 
periods of training.  

Service medical records reflect that at the time of his 
separation examination in April 1974, the veteran reported a 
history of "[s]tomach trouble since 1973, treated for 
nerves, still having trouble."  

VA examination in September 1974 revealed that the veteran 
reported that he had been treated for a stomach ulcer in Guam 
between November 1972 and February 1973, and that he 
currently suffered from epigastric pain and burning, and 
nervous tension stress.  The diagnosis included chronic 
duodenal ulcer without active ulcer.

Private treatment records from March 1975 reflect that the 
veteran reported weight loss and that his nerves were bad.  
The veteran further reported being agitated and somewhat 
belligerent, and examination was negative except for some 
epigastric tenderness.

The veteran again complained of epigastric tenderness in 
November of 1975.

The veteran filed the instant claim for service connection 
for PTSD in March 2002.  

VA examination in October 2002 revealed that the veteran 
reported being subjected to a "blanket party," during basic 
training, at which time he had a rib cracked and was knocked 
unconscious.  The veteran stated that he began to experience 
sleep problems following the incident.  These problems went 
away following basic training but returned intermittently, 
lasting for two and three months at a time.  The Axis I 
diagnosis was PTSD and recurrent depressive disorder.  

A VA outpatient record from November 2002 reflects the 
veteran's complaints of poor sleep resulting from nightmares 
involving the "blanket party" that was held on him during 
basic training.  The diagnosis continued to be PTSD and 
depression.

VA examination in December 2002 revealed that the veteran 
again reported his in-service history of an assault during 
service, at which time several other men in his barracks 
threw a blanket over his head and body, and beat him.  After 
regaining consciousness, the veteran noted that he had 
sustained a couple of cracked ribs and loose tooth.  The 
examiner summarized that it sounded unusual to him to 
consider the veteran's stressor of the blanket party in basic 
training to be a major stressor for PTSD, but that it seemed 
to be the case.  The examiner further commented that it was 
significant that the veteran basically gave the same history 
to the examiner that he did to a VA clinician in October 
2002.  The Axis I diagnosis was chronic PTSD.

A VA outpatient treatment record from December 2002 reflects 
that the veteran reported an incident during service when he 
was blanketed and severely beaten.  The assessment was that 
the veteran presented with what seemed to be recurrent bouts 
of depression, which simultaneously included his PTSD 
symptoms, which while usually self-limiting, had not fully 
remitted.  

VA mental disorders examination in June 2004 revealed that 
the veteran again reported an incident in service when he was 
beaten in the middle of the night by others.  It was this 
examiner's impression that the veteran's diagnosis included 
depression but that there was not enough evidence to have a 
service connection for his complaints of PTSD, noting that it 
was "best to rule out pending further verification."  


II.  Analysis

The Board has reviewed the evidence of record and finds that 
the record contains several VA diagnoses of PTSD in 
accordance with DSM-IV.  Thus, to the extent this medical 
evidence indicates a current finding of PTSD, the Board finds 
that the initial requirement for a grant of service 
connection for PTSD has been met.

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") has indicated that this is a 
two-part process.  VA must first determine if the evidence 
supports the existence of an alleged stressful event.  This 
is a factual determination, and hence is within the purview 
of the adjudicative process.  

Only if this is so, a second determination must be made as to 
whether the stressor is of sufficient gravity to support a 
finding of PTSD.  This latter determination is medical in 
nature, and hence outside of the expertise of the regional 
office (RO) and the Board.  West v. Brown, 7 Vet. App. 70 
(1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his or her lay testimony must be 
accepted as conclusive as to their actual occurrence.  
38 U.S.C.A. § 1154 (West 2002); See also Cohen v. Brown, 
supra.

Initially, the Board notes that the veteran was not awarded 
any combat citations or medals relative to his active 
military service, other than the National Defense Service 
Medal and Air Force Good Conduct Medal.  Moreover, there has 
been no assertion that he was ever actually engaged in 
combat, and he has not provided credible supporting evidence 
of combat.  

However, the Board notes that the veteran's diagnosis of PTSD 
is not based on any combat stressor and his claim is instead 
predicated on a personal assault which he alleges occurred 
sometime during basic training, which the Board finds 
reasonable to include the period of all training the veteran 
underwent between January 1971 and August 1971.  

In this regard, while the veteran did not provide 
corroborative written statements from fellow service members 
or other witnesses regarding their observations of behavioral 
changes in the veteran after the "blanket party" incident, 
the Board finds that the veteran's service records do, as a 
whole, support a finding that there were behavioral changes 
in the veteran during training in contrast with the remainder 
of his military service.  More specifically, while training 
had initially been more or less uneventful, in May 1971 there 
was a need to reassign the veteran prior to the completion of 
his initial training, and the Board also observes there was a 
notation that at some point during the veteran's training, 
the veteran's refusal to undergo certain testing affected the 
training process.  The Board notes that such evidence has, by 
regulation, been deemed as significant for purposes of 
determining whether there is corroborative evidence of an in-
service personal assault.  38 C.F.R. § 3.304(f)(3) (2005).  

Moreover, the Board is struck by the overall consistency of 
the veteran's entire report of the incident as now expressed 
in numerous statements of medical history in support of the 
veteran's claim, and the lack of evidence that contradicts 
the veteran's statements.  Brutality, such as that described 
by the veteran, is extremely difficult to verify unless 
reported.  Cohen v. Brown, supra.  In effect, a PTSD claim 
must be put in the context of the personal involvement of the 
veteran.  Id.  In this respect, the Board finds nothing in 
the record to directly contradict the veteran's personal 
involvement, as claimed.

The Board further notes that while the most recent VA mental 
disorders examiner was apparently not prepared to diagnose 
PTSD without further verification of the veteran's stressor, 
the record otherwise contains multiple diagnoses of PTSD, 
including the diagnoses of VA examiners in October and 
December 2002, who clearly have diagnosed PTSD based on the 
veteran's claimed stressor.  

As discussed above, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. 
§ 3.102 (2005).  Accordingly, absent evidence contrary to the 
veteran's reported in-service stressor, and given the 
veteran's conduct during service in and around May 1971, and 
the current and unequivocal diagnoses of PTSD due to the 
veteran's personal assault, the Board concludes that the 
evidentiary record supports a grant of entitlement to service 
connection for PTSD.


ORDER

The claim for service connection for PTSD is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


